Citation Nr: 1335561	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-32 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than June 29, 2009, for the award of service connection for low back pain with degenerative disc disease and spondylolisthesis.  

2.  Entitlement to an initial rating in excess of 10 percent for low back pain with degenerative disc disease and spondylolisthesis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected low back pain with degenerative disc disease and spondylolisthesis, to include on an extra-schedular basis pursuant to 38 C.F.R.  § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, wife and daughter 


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to June 1966.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010  rating decision in which the RO granted service connection for low back pain with degenerative disc disease and spondylolisthesis and assigned an initial 10 percent rating, effective June 29, 2009.  In July 2010, the appellant filed a notice of disagreement (NOD) with the assigned disability rating and effective date.  A statement of the case (SOC) was issued in July 2010, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.  

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for low back pain with degenerative disc disease, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In September 2010, the Veteran, his wife and daughter testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In December 2012, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, to afford the Veteran a Board hearing.  In July 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

The Board notes that, while the Veteran previously was represented by the Military Order of the Purple Heart, in June 2012, the Veteran granted a power-of-attorney in favor of Disabled American Veterans with regard to the claims on appeal.  The Veteran's current representative represented him at his Board hearing.  The Board recognizes the change in representation.

As explained in further detail in the remand below, the Veteran asserted in a September 2010 statement that he was unable to work due to his service-connected low back disability.  Accordingly, and consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009), the appeal has been expanded to include the matter of the Veteran's entitlement to a TDIU due to his service-connected low back disability.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the documents in such file reveals that with the exception of the July 2013 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board's decision addressing the claim for entitlement to an effective date earlier than June 29, 2009, for the grant of service connection for low back pain with degenerative disc disease and spondylolisthesis, is set forth below.  The claims for entitlement to an initial rating in excess of 10 percent for low back pain with degenerative disc disease and spondylolisthesis and entitlement to a TDIU are addressed in the remand following the order; that matter is being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided on appeal have been accomplished.

2.  In a March 1988 rating decision, the RO, after considering the evidence then of record, including the Veteran's service treatment records, denied service connection for a back injury; the Veteran did not file a NOD , nor was  new and material evidence received, within one year.

3.  On June 29, 2009, the RO received the current claim for service connection for a low back disability.

4.  In the April 2010 rating decision, the RO granted service connection for low back pain with degenerative disc disease and spondylolisthesis, and assigned an effective date of June 29, 2009 (the date of the claim to reopen).

5.  The record contains no statement or communication from the Veteran or the appellant after the March 1988 rating decision, prior to June 29, 2009, that constitutes a pending claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The March 1988 rating decision, in which the RO denied service connection for back injury, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 3.105, 3.156, 20.302, 20.1103 (2013).

2.  The claim for an effective date earlier than June 29, 2009, for the award of service connection for low back pain with degenerative disc disease and spondylolisthesis, is without legal merit. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.401 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In the present appeal, a September 2011 supplemental SOC (SSOC) included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of service connection.  The July 2010 SOC and September 2011 SSOC explained the reasons for the denial of the Veteran's request for an earlier effective date in this case.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim herein decided, to include during the July 2013 hearing.  Moreover, in July 2009, the RO sent notice to the Veteran providing the information and evidence needed to substantiate a claim for service connection as well as for establishing an effective date.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132.

II.  Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.401 (2013).  

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  On December 17, 1987, the Veteran filed a claim for service connection for a back injury.  In a March 1988 rating decision,  the RO denied the Veteran's claim for service connection for a back injury.  The evidence of record at that time included the Veteran's service treatment records, which contained a June 1963 record that showed complaints of back pain as well as a June 1966 service examination prior to discharge.  Nevertheless, even considering this record, the RO determined that the Veteran's low back disability was not related to service because the back complaint in service was acute and transitory without residual disability and was not shown on the Veteran's June 1966 discharge examination.  

In a letter dated March 24, 1988, the RO informed the Veteran of the denial of his claim and of his appellate rights.  Importantly,  the Veteran did not initiate an appeal to the March 1988 rating decision.  In this regard, the Board has carefully reviewed the record, but finds no indication of record, nor does the Veteran contend, that either he or any representative submitted any written statement within the appellate period which could be interpreted as a valid notice of disagreement with the RO's March 1988 decision.  In fact, the next document submitted by the Veteran was a claim for unrelated disabilities received by the RO in December 2008.  

Nevertheless, applicable regulations provide that if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R.  § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In the instant case, there was no evidence submitted within one year of the March 1988 rating decision.  There are no private treatment records during this period of record.  Moreover, subsequent VA treatment records showed that the Veteran did not initiate care with the VA until March 2009.  As such, given the lack of new and material evidence within one year of the March 1988 rating decision, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Accordingly, unless an exception to finality applies that decision became final (and, hence, provides no basis for assignment of an earlier effective date for any subsequently granted benefit).  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

The Veteran filed the current claim to reopen his claim for service connection for a low back disability on June 29, 2009.  A December 2009 VA fee-based examiner opined that the Veteran's current low back disability was at least as likely as not related to service.  As such, in the April 2010 rating decision, the RO awarded service connection, effective June 29, 2009 (the date of the claim to reopen).  

While the Veteran asserts entitlement to an earlier effective, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

In his statements of record and hearing testimony, the Veteran has asserted that the effective date for his service connection should be the date of his original claim filed in December 17, 1987, which was adjudicated in the March 1988 rating decision.  He essentially asserts that since his service treatment records were not of record at the time of the March 1988 rating decision and were subsequently associated with his claims file, the date of service connection should be December 17, 1987, pursuant to 38 C.F.R. § 3.156(c).  This regulation provides  that, where an award is made based all or in part on the additional service records,  the grant of service connection based on those records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  In such cases, the prior decision is "reconsidered" based on all the evidence, thus negating the finality of the prior decision.  

Nevertheless, in the instant case, the Veteran's assertion lacks merit as the RO clearly stated in the March 1988 rating decision that the Veteran's service treatment records were reviewed and even discussed the specific records pertaining to his  back.  The Veteran has asserted that he had been informed that his service treatment records were destroyed in a fire at the records repository.  However, there is no copy of any such letter in the claims file.  Moreover, the service treatment records were date-stamped as received by the RO on January 15, 1988, prior to the March 1988 rating decision.  Again, the March 1988 rating decision reveals that the Veteran's service treatment records were reviewed and this decision was sent to the Veteran that same month.  As such, given that the service treatment records were of record at the time of that decision, the finality of that decision has not been negated.  Consequently, given the finality of the March 1988 rating decision, any prior claim for benefits was finally resolved, and, thus, cannot serve as the basis for the award of an earlier effective date.  

While the finality of the March 1988 decision could also be vitiated by a finding of clear and unmistakable (CUE) in that decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates), no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  As shown above, the arguments of the Veteran and his representative do not actually allege CUE, much less, reflect the type of specificity need to sufficiently raise such a claim.

Moreover, the Board also finds that there is no document associated with the claims file that can be construed as a pending claim for service connection for a low back disability at any point after the final March 1988 denial but prior to the June 29, 2009 claim and that no earlier effective date is assignable for the award of service connection for a low back disability.

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the United States Court of Appeals for Veterans Claims (Court) has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment for the Veteran's back disability cannot constitute a request to reopen a claim for service connection.

In addition, there is no correspondence from the Veteran, dated prior to June 29, 2009, that could be interpreted as an informal claim for this benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  The next submission in the claims file following the March 1988 final rating decision was a December 2008 application for compensation.  However, in this claim, the Veteran only sought service connection for hearing loss and tinnitus; there is no mention of any claim for a back disability.  The next submission by the Veteran is a June 2009 statement.  At this time, the Veteran requested a copy of his service treatment records, but again, indicated no intent to file any claim and the statement is completely silent with respect to any back disorder.  The next submission from the Veteran was his current claim for service connection received on June 29, 2009.  In sum, the claims file contains no communication from the Veteran at any time prior to June 29, 2009 that put VA on notice that potential entitlement to service connection for a low back disability had arisen.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the grant of service connection for low back pain with degenerative disc disease and spondylolisthesis, earlier than June 29, 2009, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than June 29, 2009, for the award of service connection for low back pain with degenerative disc disease and spondylolisthesis is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims on appeal is warranted.

The Board notes that the Veteran was last afforded a VA examination to address the severity of his low back disability in July 2010, which was over three years ago.  Importantly, the Veteran has testified that his symptoms have increased in severity since this examination.  Specifically, no muscle spasm was found at the last examination.  However, at the Board hearing, the Veteran reported muscle spasm, which may meet the criteria for a higher rating.  To ensure that the record reflects the current severity of the Veteran's low back pain with degenerative disc disease and spondylolisthesis, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  See 38 U.S.C.A.  § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim for a higher initial rating.  38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility. 

Regarding the claim for a TDIU, the Board observes that total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

The Veteran has asserted that he is unable to work due to his service-connected low back and other service-connected disabilities.  The Board has found that this assertion appears to raise the matter of his entitlement to a TDIU in the context of his claim for a higher rating, the claim for a TDIU is essentially a component of the claim for a higher rating.  See Rice, 22 Vet. App. at 447.

Under these circumstances, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the action pertinent to such claim, the RO should adjudicate the matter of the Veteran's entitlement to a TDIU due to his service-connected low back disability, in the first instance, to avoid prejudice to the Veteran.  See e.g. Bernard v. Brown, Vet. App. 384 (1993).

Moreover, while these matters are on remand, to ensure that all due process requirements are met, the RO should undertake appropriate action to ensure that all pertinent records are associated with the claims file.

As for VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Muskogee, Oklahoma, including the VA Outpatient Clinic (VAOPC) in Vinita, Oklahoma, dated to September 2011; however, more recent records from this facility may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Muskogee VAMC, including the Vinita VAOPC, all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since September 2011, following the current procedures prescribed in 38 C.F.R.  § 3.159 as regards requests for records from Federal facilities.

The RO also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A  § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should also explain what is needed to support a claim for a TDIU due to low back pain with degenerative disc disease and spondylolisthesis.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  In adjudicating the claim for a higher initial rating, the RO should consider and discuss whether "staged rating" (assignment of different rating for different periods of time, based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is warranted.  Also, in adjudicating the matter of a TDIU due to the low back disability, even if  the percentage requirements of 38 C.F.R. § 4.16(a) are not met, the RO should consider whether the procedures for consideration of an extra-schedular TDIU, pursuant to 38 C.F.R. § 4.16(b), are invoked. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU due to service-connected low back pain with degenerative disc disease and spondylolisthesis. 

2.  Obtain from the Muskogee VAMC, including the Vinita VAOPC, all outstanding, pertinent records of evaluation and/or treatment of the Veteran since September 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record. 

In the letter, explain what is needed to support a claim for a TDIU due to low back pain with degenerative disc disease and spondylolisthesis, to include on an extra-schedular basis.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his lumbar spine, by an appropriate physician, at a VA medical facility.
 
The claims file, to include a complete copy of this REMAND, and all relevant Virtual VA records, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies (to include X-rays) should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should clearly indicate whether the Veteran has neurological manifestations of the lumbar spine disability.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should provide an assessment of the severity of such disability.  

The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes). 
The examiner should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Further, considering all neurological and orthopedic findings, the examiner should render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability/es, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The examiner should set forth all examination findings, together with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility. 

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.   Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for an initial higher  rating for low back disability, along with the matter of the Veteran's entitlement to a TDIU due to the disability. in light of all pertinent evidence and legal authority (to include consideration of whether staged rating, pursuant to Fenderson (cited above), is warranted, as well whether the procedures for consideration of an extra-schedular TDIU due to low back disability, pursuant to 38 C.F.R. § 4.16(b), are invoked). 

9.  If any benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (in particular, 38 C.F.R. § 4.16(b)), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


